Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claim 5 has been amended and claims 6 and 7 canceled as requested in the amendment filed on June 01, 2022. Following the amendment, claims 5, 52 and 53 are pending in the instant application.
2.	Claims 5, 52 and 53 are under examination in the instant office action.
3.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
4.	Applicant’s arguments filed on June 01, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 5, 52 and 53 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for reasons of record in section 13 of Paper mailed on May 01, 2020, section 10 of Paper mailed on January 12, 2021 and in section 6 of Paper mailed on December 01, 2021.  
At pp. 4-5 of the Response, Applicant submits that the claims have been amended to “include additional steps grounding the ASD identification to a specific action including treatment of the patient”. Applicant’s arguments have been fully considered but found to be not persuasive for the following reasons.
As fully explained earlier, present claims recite natural law, which is a judicial exception. If a claim recites or involves a judicial exception, such as a law of nature/natural principle or natural phenomenon, then the claim only qualifies as eligible subject matter if the claim as a whole recites something significantly different than the judicial exception itself. In the instant case, the claims, as amended, recite a step of “providing individualized treatment comprising one or more of a modified diet, dietary supplements, probiotic therapy, or pharmacological therapy to one or more individuals identified as belonging to the subpopulation”. However, based upon an analysis with respect to the claim as a whole, the limitation intended to qualify as integration of 
the exception into a practical application of the exception does not impose a meaningful limit on the judicial exception. Specifically, the step of “providing […] modified diet, […] probiotic therapy” is written as a general subsequent treatment decision, such as advise to those having different levels of CMPF to change diet and eat more yogurt, for instance. Moreover, “providing […] “pharmacological therapy”, without any active steps of administering specific drugs reads on general decision to treat subjects in general. The instant situation is similar to the one in Mayo, wherein the claims recited method of administering drugs to a patient and measuring the levels of certain metabolites in the blood, wherein the level of metabolites indicates whether to adjust the dosage. The Supreme Court held that the claims recited a natural law and did not “include any “additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself.” Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. _, 132 S. Ct. 77, 101 USPQ2d 1961 (2012).  (Step 2A/2: No).
For reasons of record fully explained earlier and reasons above, the rejection is maintained.
Applicant is advised that including a step of administering a specific treatment to the individual identified by Applicant’s method would overcome this ground of rejection.
	
Conclusion
6.	No claim is allowed.

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/            Primary Examiner, Art Unit 1649                                                                                                                                                                                            
June 15, 2022